[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________          FILED
                                                 U.S. COURT OF APPEALS
                              No. 09-14583         ELEVENTH CIRCUIT
                                                      AUGUST 6, 2010
                          Non-Argument Calendar
                                                        JOHN LEY
                        ________________________
                                                         CLERK

                 D. C. Docket No. 08-00528-CV-4-RH-WCS

ANTHONY BOYLAND,


                                                            Plaintiff-Appellant,

                                    versus

CORRECTIONS CORPORATION OF AMERICA,
d.b.a. Gadsden Correctional Institution,

                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                               (August 6, 2010)

Before BARKETT, HULL and ANDERSON, Circuit Judges.

PER CURIAM:

     Anthony Boyland appeals the district court’s order granting summary
judgment in favor of his former employer, Corrections Corporation of America

(“CCA”) in his retaliation suit, filed pursuant to Title VII of the Civil Rights Act of

1964 (“Title VII”), 42 U.S.C. § 2000e-3(a), and the Florida Civil Rights Act

(“FCRA”), F LA. S TAT. § 760.10(7). Boyland, an African-American, filed a

complaint alleging that CCA fired him from his job as a corrections officer in May

2007 in retaliation for filing a 2004 discrimination charge with the Equal

Employment Opportunity Commission. Although not pled in his complaint,

Boyland alternatively claimed before the district court that he was fired in

retaliation for grievances he voiced to CCA in February and March of 2007.

      On appeal, Boyland first argues that the district court erred in finding that he

failed to demonstrate a causal connection between his 2004 EEOC complaint and

his 2007 dismissal. Second, he argues that the court erred in finding that he failed

to demonstrate that his 2007 grievances were statutorily protected expressions.

Finally, Boyland argues that the court erred in finding that he failed to offer

sufficient evidence to support a finding that CCA’s reasons for firing him were

pretextual.

      We review a district court’s grant of summary judgment de novo. Weeks v.

Harden Mfg. Corp., 291 F.3d 1307, 1311 (11th Cir. 2002). Summary judgment is

appropriate when the evidence, viewed in the light most favorable to the



                                           2
nonmoving party, presents no genuine issue of material fact and compels judgment

as a matter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317,

322-23, 106 S. Ct. 2548, 2552 (1986).

      Federal case law on Title VII applies to FCRA retaliation claims. See

Harper v. Blockbuster Entm’t Corp., 139 F.3d 1385, 1387 (11th Cir. 1998).

      In reviewing Title VII claims supported by circumstantial evidence, we use a

three-step burden-shifting framework established in McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 802-05, 93 S. Ct. 1817, 1824-26 (1973), and Texas Dep’t of

Cmty. Affairs v. Burdine, 450 U.S. 248, 253, 101 S. Ct. 1089, 1093 (1981). The

burden is first on the plaintiff to establish sufficient evidence of a prima facie case

of retaliation. McDonnell Douglas, 411 U.S. at 802, 93 S. Ct. at 1824. A plaintiff

may establish a prima facie case of retaliation under Title VII by presenting

evidence showing that (1) he engaged in statutorily protected expression, (2) the

employer took action that would have been materially adverse to a reasonable

employee or job applicant, and (3) there was some causal relation between the two

events. Pennington v. City of Huntsville, 261 F.3d 1262, 1266 (11th Cir. 2001).

      Once a plaintiff has established a prima facie case, the burden then shifts to

the employer to articulate a legitimate, non-retaliatory reason for the challenged

employment action. McDonnell Douglas, 411 U.S. at 802, 93 S. Ct. at 1824.



                                            3
When the employer meets its burden, the plaintiff must then demonstrate that the

employer’s reasons are a “pretext for prohibited retaliatory conduct.” Johnson v.

Booker T. Washington Broad. Serv., Inc., 234 F.3d 501, 507 n.6 (11th Cir. 2000).

        I. Alleged Unlawful Retaliation for 2004 Discrimination Charge

      To demonstrate a causal connection, a plaintiff can show that the decision

makers were aware of the protected conduct, and that the protected activity and the

adverse actions were not wholly unrelated. Shannon v. BellSouth Telecomm., Inc.,

292 F.3d 712, 716 (11th Cir. 2002). Causation may be inferred by close temporal

proximity between the protected activity and the adverse action by the employer.

Thomas v. Cooper Light., Inc., 506 F.3d 1361, 1364 (11th Cir. 2007). We have

held, however, that “in the absence of any other evidence of causation,” a

three-month proximity “between a protected activity and an adverse employment

action is insufficient to create a jury issue on causation.” Drago v. Jenne, 453 F.3d
1301, 1308 (11th Cir. 2006). In the absence of close temporal proximity between

the protected activity and the employer’s adverse action, a plaintiff may be able to

establish causation where intervening retaliatory acts commenced shortly after the

plaintiff engaged in a protected activity. See Bass v. Bd. of County Comm’rs, 256
F.3d 1095, 1117-19 (11th Cir. 2001).

      Here, there was a two-and-a-half year gap between Boyland’s November



                                          4
2004 charge and his May 2007 termination. This is well outside the time range for

which this Court will infer causal connection from temporal proximity. See Drago,
453 F.3d at 1308. Because Boyland produced no other evidence to show that a

causal connection existed between his 2004 charge and his termination, he has

failed to meet his burden of establishing a prima facie case of retaliation.

Accordingly, we affirm the district court’s grant of summary judgment on

Boyland’s claim that he was unlawfully fired in retaliation for his 2004 charge.

             II. Alleged Unlawful Retaliation for 2007 Grievances

      The anti-retaliation clause in Title VII recognizes that an employee’s

conduct is statutorily protected under the Opposition Clause if he has opposed any

employment practice made unlawful by Title VII. Clover v. Total Sys. Servs., Inc.,

176 F.3d 1346, 1350 (11th Cir. 1999). To establish a statutorily protected

expression under the Opposition Clause, a plaintiff must show that he “had a good

faith, reasonable belief that the employer was engaged in unlawful employment

practices.” Little v. United Tech., Carrier Transicold Div., 103 F.3d 956, 960

(11th Cir. 1997). “Unfair treatment, absent discrimination based on race, sex, or

national origin, is not an unlawful employment practice under Title VII.” Coutu v.

Martin County Bd. of County Comm’rs, 47 F.3d 1068, 1074 (11th Cir. 1995).

      A legitimate nondiscriminatory reason proffered by the employer is not a



                                           5
pretext for prohibited conduct unless it is shown that the reason was false and that

the real reason was impermissible. St. Mary’s Honor Center v. Hicks, 509 U.S.
502, 515, 113 S. Ct. 2742, 2752 (1993). If the proffered reason is one that might

motivate a reasonable employer, a plaintiff cannot merely recast the reason, but

must “meet that reason head on and rebut it.” Chapman v. AI Transport, 229 F.3d
1012, 1030 (11th Cir. 2000) (en banc). When an employer claims that a plaintiff

was fired for violating a work rule, a plaintiff may show pretext through evidence

(1) that he did not violate the cited work rule, or (2) that if he did violate the rule,

other employees outside the protected class, who engaged in similar acts, were not

similarly treated. Damon v. Fleming Supermarkets, Inc., 196 F.3d 1354, 1363

(11th Cir. 1999). We will not second-guess an employer for firing an employee for

lying during an important internal investigation unless the employee produces

evidence that the employer lacked a good faith belief that the employee lied.

EEOC v. Total Sys. Servs., 221 F.3d 1171, 1176 (11th Cir. 2000).

       Even if we assume, arguendo, that Boyland’s 2007 grievances were

statutorily protected expressions, and that he established a prima facie case of

retaliation, he still did not establish that CCA’s legitimate, non-discriminatory

reasons for terminating him were pretextual. See Cuddeback v. Florida Bd. of

Educ., 381 F.3d 1230, 1235-36 (11th Cir. 2004) (holding that this Court may



                                             6
affirm the district court’s judgment on any ground that finds support in the record

and affirming when plaintiff established a prima facie case but failed to establish

pretext). CCA proffered that it fired Boyland for violating work policy and lying

during a subsequent internal investigation, and Boyland failed to meet these non-

discriminatory reasons head on and rebut them. See Chapman, 229 F.3d at 1030.

Although he provided evidence of other security breaches committed by CCA

employees, none of these breaches are similar to the one Boyland committed,

which resulted in an inmate having access to a gun and ammunition. Moreover,

Boyland produced no evidence that any of the other employees who committed

breaches lied in the course of the subsequent investigation. Accordingly, the

district court properly granted summary judgment on Boyland’s unpled claim that

he was unlawfully fired in retaliation for his 2007 grievances. Upon review of the

record and upon consideration of the parties’ briefs, we affirm.

      AFFIRMED.




                                          7